Citation Nr: 1431881	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  12-02 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date for total disability rating based on individual employability due to service-connected disabilities (TDIU) prior to April 15, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran has verified active duty service from February 1973 to March 1978.  His most recent DD-214 reflects a period of active military service from May 20 to May 30, 2003, with 13 years, 3 months and 2 days of prior active duty, and 17 years 1 month and 6 days of inactive service with a reserve component.  He is noted to have served as a pilot in numerous periods of active duty service with the United States Air Force, with numerous awards including the Southwest Asia Service Medal with 2 Bronze Service Stars, and he is shown to have participated in Operation Enduring Freedom/Noble Eagle and in Operation Iraqi Freedom.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted entitlement to TDIU and assigned an effective date of April 15, 2008 for the award.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a videoconference hearing held in July 2012.  

The Veteran perfected an appeal of a September 2008 rating decision that denied service connection for several disabilities.  In October 2008, he filed a notice of disagreement (NOD) with the September 2008 RO decision, and a statement of the case (SOC) with regard certain issues was issued in September 2009.  In a November 2009 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran perfected his appeal; however, by correspondence dated in July 2012, the Veteran, through his representative, withdrew the appeal of these issues.  Consequently, the only issue before the Board is the effective date issue identified on the title page above.  



FINDING OF FACT

The Veteran was not precluded from obtaining or maintaining substantial gainful employment by virtue of service-connected disability earlier than April 15, 2008. 


CONCLUSION OF LAW

The criteria for an assignment of an effective date prior to April 15, 2008, for the award of a TDIU have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.157, 3.340(a), 3.400, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The Board finds that all notification and development action needed to render a decision as to the claim for entitlement to a TDIU prior to April 15, 2008, has been accomplished.  Through a February 2009 notice letter, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the underlying claim for entitlement to a TDIU.  The notice letter included the criteria for assigning an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that this notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) ).  In the letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that the RO would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter requested the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability. 

Furthermore, the Veteran has been awarded entitlement to TDIU but is in disagreement with the effective date assigned.  Once the Veteran disagrees with a determination, other notification provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case (SOCs).  See 38 U.S.C.A. §§ 5104(a) , 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2012); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). 

The Veteran's VA and private treatment records are associated with the claims file (to include those associated with his Virtual VA electronic file).  Records pertaining to his vocational history including evidence from his former employers have been obtained and the Veteran and his representative have submitted evidence and argument in support of his claim.  Although the Veteran has indicated a possible intention to apply for Social Security benefits, in light of the evidence obtained from his prior employers regarding his participation in what the VA recognizes as substantial gainful activity prior to April 15, 2008, it is not shown to be necessary to obtain such records as they would have no bearing on the effective date matter.

Therefore, the Board finds that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim for an effective date for a TDIU prior to April 15, 2008. 

II.  Analysis

The Veteran contends, via written statements and his July 2012 hearing testimony that he should be awarded an effective date for entitlement to TDIU benefits dating back to September 1, 2006, the date which was his last date of full time employment as a pilot with a major airline.  Currently the effective date for TDIU is April 15, 2008, the last date he worked as a pilot on a part-time basis for a private air charter company.  

The rating that assigned the effective date in question is a January 2010 rating which granted TDIU effective April 15, 2008.  At the time of this rating, service connection was in effect for the following compensable disabilities:  frontal and maxillary sinusitis rated as 30 percent disabling from February 28, 2007; radiculopathy, left upper extremity associated with degenerative disc disease (DDD) cervical spine rated as 30 percent disabling from February 28, 2007; left knee injury status post TKA rated 10 percent from February 28, 2007, 100 percent from September 8, 2009 and 30 percent from November 1, 2010; bilateral tinnitus rated 10 percent disabling from February 28, 2007.  Additionally service connection is in effect for noncompensably rated disabilities of bilateral hearing loss and residuals of inguinal hernia.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400. 

Specifically, as regards to claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.151(a) (2013). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim. 38 C.F.R. § 3.155 (2013).

A report of examination or hospitalization will be accepted as an informal claim for increase if the report relates to a disability that may establish entitlement. 38 C.F.R. § 3.157(a) (2012).  The date of VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim. 38 C.F.R. § 3.157(b)(1) (2013).  The date of receipt of evidence from a private physician or layman or state or other institution will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(2)-(3) (2013).

What is important in determining the effective date of the Veteran's TDIU award is the effective date of a minimum 70 percent combined rating necessary to support an entitlement to TDIU, the date that the TDIU claim was submitted, and finally the date that the Veteran first failed to meet the "substantially gainful employment" standard.  See 38 C.F.R. §§ 4.16(a); 3.400(o). 

In this matter the Board notes that the Veteran filed a formal TDIU claim (VA Form 21-8940) that was received by the RO on March 3, 2009.  However prior to this formal TDIU claim there are other statements from the Veteran that can be construed as an informal TDIU claim.  Of note the RO has recognized him as filing an informal claim for TDIU on January 26, 2009 per a report of contact of that date which documented his intent to file for TDIU benefits as well as claiming other issues, including entitlement to an increased rating for the service-connected left knee disability.  

Even prior to this, the Veteran submitted statements that could be reasonably construed to express an intent to file a claim for TDIU.  Among these is a copy of a letter to a Congressman dated January 9, 2009, but received at the VA on January 21, 2009 along with other documents, in which the Veteran described a prior attempt to apply for Social Security Disability and suggested that he might pursue such a claim.  He also expressed that his VA disability rating was at 60 percent in the following sentence.  Other documents submitted at this time include a document referencing his service-connected cervical spine disability.  Thus, this is construed to be a claim for TDIU.  

Earlier statements are of record that report issues with employability, including plans to file for Social Security Disability (SSD).  Among them is an e-mail sent by the Veteran to a VA employee on June 18, 2008, which discusses problems obtaining employment, and he wondered wither he should attempt to pursue a claim for SSD benefits.  Even earlier than this is a letter to Senator Warner dated in July 2007 but date stamped as received by the VA on August 3, 2007, in which the Veteran reported being out of work for nearly a year and reported attempts to secure employment from various federal agencies.  This letter did not cite to any disabilities as affecting his employability, but instead appeared to attribute his employment issues on the calculation of his civil service credits.  However, he subsequently submitted a document received by the RO on August 31, 2007 which referenced multiple disabilities including disabilities that would later be service connected, including hearing loss, hernia, and a left knee disorder.  Thus, the Board affords the Veteran the benefit of the doubt that his statement received on August 3, 2007 expressed an intent to file a claim for TDIU.  

Although the Veteran is noted to have filed his initial claim for service connection on February 28, 2007 (shown to be the date of initial entitlement for all his service-connected disabilities), and subsequently filed a supplemental claim for service connection for other claimed disabilities received by the RO on March 6, 2007, at no point did he report that these disabilities interfered with employment; nor did he otherwise allege issues with employment in these documents.

Accordingly, the Board finds that August 3, 2007 is the earliest date which may be reasonably and broadly construed as the date he filed a claim for entitlement to TDIU.  However, notwithstanding the fact that he is found to have filed the claim as early as August 3, 2007, the governing law affixes the effective date to the latter of the following--the date of receipt of the claim, or the date entitlement actually arose.  See 38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400.  Therefore it will be necessary to determine what date the criteria for TDIU was actually met.  

It is VA's policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b) .

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more. The Veteran's employment history, educational and vocational attainment, as well particular physical disabilities are to be considered in making a determination on unemployability. 38 C.F.R. §§ 3.340 , 3.341, 4.16. 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Marginal employment shall not be considered substantially gainful employment, and shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16 .

The poverty threshold for a one person household was $10,590 in 2007.  Source: U.S. Department of Commerce, U.S. Census Bureau, Social, Economic, and Housing Statistics Division: Poverty.

The Veteran's formal application for TDIU (VA Form 21-8940) of March 2009 reflects that the Veteran indicated that his service-connected disabilities, including breathing problems, severe joint pain and problems using stairs and sleep problems precluded employment.  His employment in the previous 5 years was noted to most recently involved working part time as a copilot for a private charter company for roughly 10 hours per week, with no days lost from illness.  He reported having worked in this capacity for this business from August 26, 2007 to April 12, 2008.  He indicated his highest gross earnings per month were $3600.  Prior to that he worked full time for a major airline and lost 30 days due to illness.  In his TDIU claim he acknowledged that he did not leave his last job due to disability.  

Educationally, the Veteran is shown to have post-high school specialized training as a pilot and served in such capacity, both for the military flying various aircraft such as the C-17 and C-141A, and flying civilian passenger aircraft for a major commercial airline.  He is noted to have received a Bachelor's of Science degree in Aeronautical Science, with a minor in Aviation Management.  Additionally while serving with United States Air Force Reserves, including during active deployments, he served in high level commanding positions commensurate with a high level of skill and education.  He is noted to have retired from the United States Air Force Reserves as a Lieutenant Colonel with the retirement based on 30 years in May 2003.  Disability was not shown to be the basis for such retirement.  

The evidence includes Requests for Employment Information in Connection with Claim for Disability Benefits (VA 21-4192), that were filled out by his previous employers.  The VA 21-4192 submitted by the commercial airline indicated that he worked there full time from March 1987 to September 1, 2006 and was retired due to FAA Mandatory Retirement laws.  There were no concessions for disability made, and it was noted that the Veteran was not on disability prior to retirement.  

The VA 21-4192 submitted by the private air courier service and returned to the VA in August 2009 described the Veteran as having worked there from September 15, 2007 to April 15, 2008.  The amount the Veteran earned for a 12-month period was $17,200.  His work was as a pilot.  There were no concessions made to him by reason of age or disability.  He was noted to no longer be working due to layoff and lack of work.  His last day of work was April 15, 2008.  

The Veteran has not disputed the statements from his previous employers that show his employment was not terminated by reason of disability.  His written statements and his hearing testimony all confirm that he was forced to retire from his position as a commercial pilot in September 2006 because of FAA age regulations.  He has also reported that he made multiple attempts to obtain a job with the Federal Government, and submitted copies of the positions he applied for between November 14, 2007 and February 5, 2009.  These positions appeared to be either in the specialty of flight management/air operations or otherwise appeared to be positions of management.   The Veteran's written statements and his testimony do not indicate that he believed his disability played a part in being rejected, but rather he expressed that the rejection was possibly due to a bias against him as a Veteran or issues in how his service was credited for Civil Service preferences.  

Regarding the part-time job he held between September 2007 and April 15, 2008, he testified that he worked for a friend and flew as a copilot.  He indicated they only flew 37 out of 220 days.  He indicated that he flew as a copilot until both his knees gave out requiring dual joint operations and he could no longer fly afterwards.  

Having reviewed the evidence, the Board finds that the evidence does not reflect that entitlement arose prior to April 15, 2008.  The evidence reflects that although part time, such employment was above the poverty threshold of $10,590 in 2007.  Even had such employment fallen below this threshold, the evidence still would not reflect that the Veteran was incapable of employment due to disability, in light of his education, work experience and skill level.  He is shown to have been forced out of his full-time position in September 2006 by virtue of mandatory retirement age rules for pilots in place at the time, and not due to disability.  It is important to note that an inability to pursue a chosen line of work or one for which a claimant is specifically trained is not a determinative factor.  Rather, the question is whether substantially gainful work of any kind is precluded given the claimant's education and experience.  Therefore, because the Veteran has significant education that would allow for work other than as a pilot, and because his service-connected disabilities have not been shown to preclude all forms of gainful work for which the Veteran would be qualified, a date earlier than assigned by the RO is not warranted.  

Therefore, in light of the discussion above and regardless of when a TDIU claim was actually filed, the evidence does not reflect entitlement prior to the date already awarded by the RO--April 15, 2008.  


ORDER

Entitlement to an effective date prior to April 15, 2008, for the award of a TDIU is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


